                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GABRIEL ECKARD,                                     CASE NO. C19-0431-JCC
10                           Plaintiff,                   MINUTE ORDER
11                v.

12    PATRICIA THOMAS,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on Plaintiff’s motion for an extension of time to file
18   objections (Dkt. No. 23) to the report and recommendation of the Honorable Michelle L.
19   Peterson, United States Magistrate Judge (Dkt. No. 21). Having thoroughly reviewed the motion
20   and the relevant record, the Court hereby GRANTS the motion. Plaintiff’s objections to the
21   report and recommendation, if any, shall be filed no later than October 4, 2019. The Clerk is
22   DIRECTED to re-note Judge Peterson’s report and recommendation (Dkt. No. 21) to October 4,
23   2019.
24           //
25           //
26           //


     MINUTE ORDER
     C19-0431-JCC
     PAGE - 1
 1        DATED this 3rd day of September 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0431-JCC
     PAGE - 2
